DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Response to Arguments after Board Decision

1- Examiner has considered the Board decision and Applicants’ arguments and submits they overcome all the 35 USC 103 rejections previously set forth in the final office action mailed on 9/24/2018. Therefore, the rejections are all withdrawn.

Terminal Disclaimer 
2- The Double Patenting rejection has been withdrawn in Examiner’s Response mailed 08/25/2020. The terminal disclaimer filed on 10/01/2021 is therefore no more necessary. The Applicant has been contacted on 10/05/2021 to proceed by filing form 1.182 with the office of The terminal. 

Allowable Subject Matter

3- Claims 1-6 and 17-30 are allowed. 
The following is an examiner's statement of reasons for allowance:


	A headset, a speaker driver to be worn within an ear of a subject, or a monitoring device, comprising: 
a housing; a speaker driver within the housing … and a sensor module supported by the PCB and electrically connected to the speaker driver, wherein the sensor module comprises an optical source and an optical detector… wherein the PCB is an elongated, flexible PCB having a distal end portion, and wherein the optical source and optical detector are secured to the PCB at the distal end portion;
a first/front portion configured to emit sounds; a second/rear portion integrated within the first portion; and at least one sensor circuit on the second portion of the speaker driver and electrically connected to the speaker driver, wherein the at least one sensor circuit comprises an optical source and an optical detector;   and
a sensor module that is flexibly coupled to the speaker driver, respectively,

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Leboeuf, Ma, Abdulhafiz and Hosoi. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886